 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGene's Toyota Sales and Service and WalterReagan. Case 7-CA-16655September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.LOOn June 19, 1980, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Gene's ToyotaSales and Service, Inc., Muskegon, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Slandard Dry Wall Producix.Inc.. 91 NLRB 544 (1950), enfd 18X F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL.L NOT discourage membership inLocal 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and252 NLRB No. 71Helpers of America, or any other labor organi-zation, by discriminatorily terminating employ-ees, or in any other manner discriminatingagainst them with regard to their hire ortenure of employment or any term or condi-tion of employment.WE WILtI NOT threaten employees with un-favorable employment references in retaliationfor their union activities.WE wit.l. NOT discriminatorily prohibit orrestrict employees from using our telephonesfor personal calls, in reprisal for their unionactivities.WlI WILL NOT promise or grant wage in-creases to our employees in exchange for theirwithdrawal of support for Local 527, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, orany other labor organization.WI: WIll. NOT in any like or related mannerinterfere with your right to engage in union orconcerted activities, or to refrain therefrom.WI witLL offer Walter Reagan immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges, andmake him whole for losses he suffered byreason of the discrimination against him, withinterest.All our employees are free to become or remain,or refuse to become or remain, members of Team-sters Local 527, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.GENE'S TOYOTA SAI.ES & SERVICE,INC.DECISIONSTA.MTIMENT 01r THE CASEMARVIN ROTH, Administrative Law Judge: This casewas heard at Muskegon, Michigan, on February 14 and15, 1980. The charge was filed on July 31, 1979, byWalter Reagan, an individual. The complaint, whichissued on September 14, 1979, alleges that Gene's ToyotaSales & Service, Inc. (herein the Company or Respond-ent), violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended. The gravamen of thecomplaint is that the Company allegedly laid off Reaganbecause of his union activities, and further violated Sec-tion 8(a)(1) by threatening employees with unfavorableemployment references, prohibiting employees fromusing the Company's telephone for personal calls, andfailing to clean the employees' work area for 2 days, allin reprisal for their union activities, and by promising478 GENE'S TOYOTA SALES AND SERVICES, INC.and granting wage increases to employees in exchangefor their withdrawal of support for Local 527, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (herein the Union). TheCompany's answer denies the commission of the allegedunfair labor practices. However, in its post-hearing brief,the Company admitted in sum that it promised andgranted wage increases to employees in exchange fortheir withdrawal of support for the Union, that ServiceManager James Westover dumped garbage on the floorof a work area in reprisal for the employees' union activ-ity, and that the layoff of Walter Reagan was motivatedin part (albeit not dominant part) by Reagan's union ac-tivity. All parties were afforded full opportunity to par-ticipate, to present relevant evidence, to examine andcross-examine witnesses, to argue orally, and to filebriefs. The General Counsel and Respondent each filed abrief.Upon the entire record in this case and from my obser-vation of the demeanor of the witnesses, and having con-sidered the arguments of counsel and the briefs submittedby the General Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges and the answer admits that theCompany is and has been at all times material a Michi-gan corporation with its only office and place of businessat 2221 S. Henry in Muskegon, Michigan, and is and hasbeen at all times material engaged in the sale and serviceof Toyota automobiles to the general public. The com-plaint further alleges, and the answer admits, that duringthe calendar year 1978, "which period is representativeof its operations during all times material herein," theCompany had gross revenues in excess of $500,000, andreceived at its Muskegon place of business, automobiles,repair parts, and other goods and materials valued inexcess of $50,000 which were shipped directly frompoints outside of Michigan. These admitted facts are suf-ficient to warrant assertion of the Board's jurisdiction inthis case. However, some elaboration is warranted inconnection with the alleged unfair labor practices.Therefore the Company's operations will be further dis-cussed in connection with the merits of the case. At thispoint I find, as the Company admits, that it is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.It. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background. The Nature of the Company'sOperations, and the Union Organizational CampaignSince May 25, 1978, the brothers Daniel and DavidMarchido have been and still are the sole owners of theCompany, having purchased the business from theirfather, Eugene Marchido. Daniel is president and Davidis vice president of the Company. Until January 21, 1980,the Company was a franchised Toyota dealer, and inthat capacity was engaged in the sale and servicing ofToyota automobiles to the general public. The Companywas and still is also engaged in the sale of used cars tothe public, and this has always been the Company's mostprofitable operation. On August 2, 1979, the Companyentered into a written agreement to sell to E & B AutoSales, Inc., all of its stock of Toyota vehicles and equip-ment, subject to E & B being designated as the areaToyota dealer. The franchise transfer was approved onJanuary 21, 1980. In the meantime, the Company contin-ued to sell and service Toyota vehicles until the firstweek of December 1979, when (notwithstanding that thefranchise transfer had not yet been formally approved),E & B took over the Toyota operation at its own prem-ises. Thereafter, the only mechanical work performed bythe Company consisted of such work as was necessary toput the used cars in saleable condition; i.e., the Companyno longer engaged in service work to the general public.In January and February 19791 the Company's topechelon consisted of Daniel and David Marchido andtheir general manager, Paul Garonson. James Westovermanaged the service department. The service departmentpersonnel complement consisted of mechanics WalterReagan, Frank Smith, and Earl Andre, Parts ManagerRichard Sly, cashier-clerk Carol De Rochey, and twopart-time cleanup boys. In January, Reagan talked to hisfellow mechanics about a union.2They agreed to jointhe Teamsters Union. They each signed union authoriza-tion cards which Reagan had obtained from the Union,and Reagan returned the signed cards to the union hall.On February 2, the Union sent a letter to the Companyin which it requested recognition as the collective-bar-gaining representative of the mechanics. No answerhaving been received, the Union on February 8 filed apetition for a Board-conducted election (Case 7-RC-15254). On February 13 the Company received notifica-tion of the election petition.B. The Company's Response to the Union ActivityThe Alleged Violations of Section 8(a)() of the ActOn February 3, Service Department Manager JamesWestover received the Union's request for recognition.Westover promptly telephoned the Marchido brothers,who were then in Florida. All three were "angry" and"upset." Westover "hated" the Teamsters, and Dan Mar-chido was convinced that he could not afford to operatewith a union. They were particularly upset and angry atReagan, who Westover assumed was responsible for theunion activity. (Reagan had already informed Westoverthat the three mechanics had joined the Union and theplace was unionized now.) On Monday, February 5,Westover made clear to the employees, in no uncertainI All dates herein are in 1979 unless otherwise indicated2 Reagan's reasons for engaging in this activity are immaterial to thequestion of whether or not he was lawfully terminated. Ohio [alleyGraphic Arls. Inc., 234 NLRB 493 (1978) Al the hearing company coun-sel offered to prove that Reagan joined the Union in order to have jobsecurity" In any event, that would be a legitimate reason for engaging insuch actiit, Ohio Valley. supra at fn 4479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms, the Company's hostility toward unionization. Wes-tover told Reagan that Dave Marchido would like topoke him.Service Manager Westover, who was presented as anadverse witness for the General Counsel, testified that hegave vent to his feelings by dumping trash on the floorof the employees' work area, but that he picked up thetrash about 5 or 10 minutes later. The Company normal-ly had a policy of keeping its garage floor in "immacu-late" condition, and the cleanup boys normally cleanedthe floor every night. Reagan and Earl Andre, who wasalso presented as a witness for the General Counsel, testi-fied in sum that the floors were not cleaned for 3 con-secutive days during the week of February 5. Reagantestified that an oil spill remained for 3 days, creating ahazardous condition, and that he complained to GeneralManager Garonson. Andre testified that the floor waswashed on one day, but that the cleanup boy left soap onthe floor, leaving the floor in a slippery condition. CarolDe Rochey, who was also presented as a witness for theGeneral Counsel, testified that in February she over-heard Garonson tell one of the cleanup boys that theboys were not to clean the floor. Garonson was not pre-sented as a witness in this proceeding. However ChetKroll, who was one of the cleanup boys, was presentedas a Company witness. Kroll testified that he cleaned thegarage floor every day during the week that Dan andDave Marchido were away, and that no one told himnot to clean the floors. Kroll further testified that he sawsome clean oil on the floor, and he asked Frank Smithhow it got there. According to Kroll, Smith indicatedthat he did it intentionally, and by way of demonstration,poured more oil on the floor. Kroll testified that hecleaned up the oil. Smith, who was presented as a com-pany witness, did not testify about the matter. I am notpersuaded that either De Rochey or Kroll were demon-strably lacking in credibility as witnesses. There maywell be truth in the testimony of all of the witnesses con-cerning this matter. In light of the ncident described byKroll, it is possible that Smith was venting his personalanger by spilling oil on the floor, and that Garonson, incounter anger, told the other cleanup boy not to cleanthe floors. Given this incident, and the fact that thefloors were probably wet and dirty for much of the time,due to the snow conditions which normally prevail inMuskegon at that time of year, I find that the GeneralCounsel has failed to prove by a preponderance of thecredible evidence that the company intentionally failedto clean its garage floor in retaliation for the employees'union activity. I further find that Westover's childishaction in throwing trash on the floor, although evidenc-ing the Company's hostility toward unionization, was tooisolated and brief to have affected the employees' work-ing conditions, e.g., by creating unhealthy or hazardousworking conditions. Therefore I am recommending thatthis allegation of the complaint be dismissed.Walter Reagan testified that prior to February, compa-ny policy was that the Company preferred that itsphones not be used by employees for personal calls, butthat the phones could be so used when necessary, prefer-ably during breaks or at lunchtime. According toReagan, Dan Marchido and Westover told the employ-ees to avoid using the phones continuously during theday. Earl Andre testified that the Company permittedthe employees to use its telephones at any time of day.The Company did not present any testimony or otherevidence concerning its policy. It is evident from the tes-timony of Reagan and Andre that the Company was le-nient in permitting its employees to use company tele-phones for personal calls, short of abuse of that privilege.Andre testified that after the Company learned of theunion, Jim Westover announced that "no union peoplecould see the telephone" during working hours. WalterReagan testified that on one occasion in late February hetried to telephone his wife between 5:30 and 6 p.m.; i.e.,after business hours. Someone pushed the buttons on theoffice telephone to prevent them from talking. Carol DeRochey testified that Garonson did this. Reagan testifiedthat when he complained to Garonson and Westover,they told him that he was not to use the telephone again,and that no one was permitted to call him at the Compa-ny's place of business. The Company did not present anytestimony or other evidence concerning these matters. Inlight of Westover's reference to the "union people," Gar-onson's obvious harrassment of Reagan, the timing andarbitrary and selective nature of these actions, and theabsence of evidence that the Company had any legiti-mate reason for curtailing use of its telephone by theunion members, 1 find that the Company curtailed theuse of its telephones by the mechanics, and particularlyby Reagan, in reprisal for their union activity. The Com-pany thereby violated Section 8(a)(l) of the Act.Stoughton Trailers, Inc., 234 NLRB 1203, 1206 (1978).During the second week of February, after the Mar-chidos returned from Florida, they summoned Reagan,Smith, and Andre into their office. Dan Marchido saidthat they sold the dealership to the Duthler Car Agency,and that there would be no union in the shop. (In fact,on February 17 the Company entered into an agreementto sell its Toyota operation to Duthler, but the sale wasnever consummated because Toyota refused to approvethis transfer of its franchise.) According to Reagan, DanMarchido said that they "had talked to different dealersin the Muskegon area and they would blackball us andwe would never get a job in Muskegon." Reagan's testi-mony concerning this conversation was uncontradicted.Earl Andre testified, also without contradiction, that in asubsequent conversation Dave Marchido told him that he(Andre) had blown his chances of getting a job any-where else, and that "no one wants to hire an instigatoror troublemaker." I credit the testimony of Reagan andAndre, and I find that the Company, through Dan andDave Marchido, threatened its employees with unfavor-able employment references in retaliation for their activi-ties on behalf of the Union. Cf., Young Hinkle Corpora-tion, 244 NLRB 264 (1979). If, as here, an employer indi-cates that it has or is willing to prevent its employeesfrom being hired elsewhere because of their union activi-ty, then an inference is warranted that the employerwould also be inclined to remove the employees from itsown employ because of that union activity. Therefore,the threats by Dan and Dave Marchido may properly be480 GENE'S TOYOTA SALES AND SERVICES, INC.considered as evidence of the Company's motivation insubsequently terminating Walter Reagan.As indicated, on February 13 the Company receivednotice of the Union's election petition. Later that weekthe Marchidos once again summoned the three mechan-ics to their office to discuss the matter of unionization.Reagan, Andre, and Frank Smith (who was presented asa company witness) testified concerning the interview.The Marchidos stated their position bluntly and to thepoint. They asked what it would take for the employeesto withdraw from the Union. They asked if the employ-ees wanted raises. The employees said they did. TheMarchidos asked how much they wanted. Reagan andSmith said they each wanted raises of $1.50 per hour(from $7.50 to $9 per hour for Reagan and from $5 to$6.50 per hour for Smith). Andre wanted an increase ofat least $1.25 per hour from his current rate of $3.25 perhour. The Marchidos did not argue about the amounts.Dan Marchido told the employees that they would getthe raises if they withdrew from the Union, after they ef-fectuated that withdrawal. After the interview, the threemechanics talked among themselves and agreed to with-draw from the Union. That weekend they went to theunion hall and requested that the Union withdraw theelection petition. On February 22, the Company receivednotification that the petition was withdrawn. Reagan andSmith each received raises of $1.50 per hour, effective asof the payroll week ending Friday, March 9. Andrenever received his increase, because the Company laidhim off during the last week of February. Reagan's suc-cess was short-lived, because he was terminated onMarch 6. Dan Marchido testified that he told the em-ployees that "if you fellows want a wage increase, we'regoing to have to go through arbitration with the unionand it could take some time or if you want it right away,you can drop the union and we'll do it." Marchido's ownversion of the interview constitutes not only an admis-sion that he unlawfully promised immediate wage in-creases in order to induce the employees to withdrawfrom the Union, but also that he further violated the Actby threatening to deal in bad faith with the Union, bydelaying or refusing to grant wage increases which hewould have promptly granted if they were not represent-ed by the Union. "An employer's legal duty in decidingwhether to grant benefits while a representation petitionis pending is to determine that question precisely as if aunion were not in the picture." Newport Division ofWintex Knitting Mills, Inc., 216 NLRB 1058 (1975). 1credit the testimony of the employees, and I find that theCompany violated Section 8(a)(1) of the Act by promis-ing and subsequently granting wage increases to its em-ployees in exchange for their withdrawal of support forthe Union. N.L.R.B. v. Exchange Parts Co., 375 U.S. 405(1964). I further find that the Company's action tends toindicate that while it wished to keep down labor costs,the Company's primary concern was to maintain a non-union shop. Thus the Company hesitatingly agreed tosubstantial pay increases, which it supposedly could illafford, in order to get rid of the Union. Dan Marchidowas, as he indicated in his testimony, convinced fromtalking with other employers that he could not afford tooperate with a union. Whether he was concerned withcontinuing the dealership himself or with maintaining amarketable franchise, it is evident that the Marchidos re-garded nonunion conditions as indispensible.3By promis-ing and subsequently granting wage increases in ex-change for withdrawal of union support, the Companysucceeded in removing the immediate prospect of union-ization. The next step, as will be discussed, was to securethat result by getting rid of the principal, and indeedonly remaining, advocate of unionization.C. The Termination of Walter ReaganOn Monday, March 5, Service Manager Westover in-dicated to Walter Reagan that Reagan would be laid off.The next morning Reagan was summoned to the Marchi-dos' office. They gave him a termination slip which indi-cated, without explanation, that he was laid off, and alsoindicated without explanation that he was not reem-ployable. Reagan testified without contradiction thatDave Marchido threatened: "We're going to fix you,we're going to sue you. The old man is going to sue youtoo." Dan Marchido then told his brother to calm down,and told Reagan that he was let go "because of just lackof work." The Company did not give Reagan any otherreason for his termination. The testimony presented byDan and Dave Marchido and by Jim Westover concern-ing the reason or reasons for Reagan's termination wasshifting and contradictory. Westover testified thatReagan was laid off "strictly for lack of work." Accord-ing to Westover, Dan Marchido asked him for his rec-ommendation about a layoff. Westover testified that herecommended a layoff because work was slow, that herecommended that Andre be selected for layoff, becauseof problems with his work, and that Reagan be laid offbecause he was paid more than Frank Smith, the remain-ing mechanic. Dan Marchido initially testified thatReagan was laid off for "strictly an economic reason."Dan Marchido explained that he wanted to make theservice department profitable in order to make the fran-chise saleable, and that Reagan was let go because hecost more money than Frank Smith. Dave Marchido tes-tified that they decided to lay off Reagan because he wasearning $9 per hour, although Smith could do as good ajob at $6.50 per hour, and because Reagan was "bad-mouthing" the business to customers. As an adverse re-buttal witness for the General Counsel, Dan Marchidoattempted to bring his version in line with that of hisbrother. Dan Marchido testified that the "bad mouthing"was a "very important" factor which "triggered" the de-cision to "discharge" Reagan (although Reagan was toldthat he was laid off for lack of work). However, in hisinvestigatory affidavit to the Board, Dan Marchidostated that the badmouthing had nothing to do with thedecision to lay off Reagan. The most illuminating testi-mony in this morass of shifting and conflicting assertionswas given by Dan Marchido in response to a question as3 For the purpose of deciding the issues in this case, it is immaterialwhether the Company's decision to sell the Toyota Franchise was madebefore or after it learned of the union activity. The General Counsel doesnot contend that the sale was unlavful. As indicated. the Company wasdetermined to keep the Union out, regardless of whether or when it soldthe franchise.481 DECISIONS OF NATIONAL LABO()R RELATIONS BOARDto why the Company failed to recall Marchido whenwork became available. Dan Marchido answered as fol-lows:A. We already heard that Walt had got a jobdown in Grand Haven and after he had started thisunion thing, to be quite honest with everybody, I didn'treally care fbr Walt Reagan anymore to even have himround the place. He was creating problems like thatand the day we laid him off, there was what hap-pened that morning was it was reported to us thathe was saying derogatory [sic] remarks about ourbusiness to a customer in the service garage.Q. Was there any-A. I thought after giving him that raise and forhim to do that to us, was just too much. [Emphasissupplied.]The above quotation indicates that because of "this unionthing" Marchido had already decided before March 6that he no longer wanted Reagan around the place.Assuming, arguendo, that I were to credit the Marchi-dos' assertion that Reagan was laid off because he wasbeing paid too much money, I would nevertheless becompelled to find that his termination was unlawful. IfReagan was being paid too much money, then that con-dition was brought about by the Company's own unlaw-ful conduct in granting him a substantial wage increasein exchange for his withdrawal of support for the Union.Therefore Reagan's termination would be a direct resultof the Company's own unfair labor practices, and wouldin itself be unlawful. However, it is evident that Reagan'swage rate was not the reason for his termination. AsDan Marchido acknowledged, the Company's service de-partment, like that of franchise auto dealers generally,was not a profitmaking operation. The Company's profitwas derived primarily from the sale of used cars, andsecondarily from the sale of new Toyota vehicles. Theservice department was a necessary adjunct of its Toyotafranchise. The manufacturer compensated the dealer forservice performed under warranty at a labor rate whichwas below that normally charged to the public. It is evi-dent that under these conditions the Company's best in-terests would be served by fast and competent service,with a minimum of "comebacks," which would have thedual effect of keeping the service departments' financialloss to a minimum, and of attracting prospective purchas-ers of new cars. Until March 1979, Dan and Dave Mar-chido were successful in reducing the service departmentloss to a tolerable level. Dan Marchido testified that inprior years, when their father operated the business, theservice department sustained losses of $20,000 to $30,000annually. However, in 1978 the service department sus-tained a net loss of only $1,209. In January and February1979, when business was slow, the service departmentactually operated at a profit ($1,683 in January and $389in February). All this was accomplished by a departmentstaff which always included three mechanics. In lateFebruary the Company laid off Earl Andre, Parts Man-ager Richard Sly, and cashier-clerk Carol De Rochey.However De Rochey was recalled within 2 to 3 weeksand continued to work for the Company until late July.(In June she received a pay increase of 50 cents perhour.) The General Counsel does not allege that theselayoffs were unlawful. It may well be that these layoffswould have occurred without the union campaign. How-ever, it is evident that until Reagan's union activity, theCompany had no intention of losing its best and most ex-perienced mechanic. Reagan had worked for the Compa-ny as a mechanic since 1969, had 32 years experience asa mechanic, and was the Company's only "A" mechanic,i.e., qualified to perform the most difficult jobs. Reaganand Andre testified without contradiction that in earlyJanuary, when work was slow, Jim Westover assuredReagan that if there was a layoff, Reagan would be thelast mechanic to be let go. Westover said that the orderof layoff would be Andre, Smith, and Reagan, and thatin fact Reagan would not be laid off because the Compa-ny would close down the business before letting him go.At this time, as in March 1979, Reagan was earning$2.50 per hour more than Smith. Therefore it is evidentthe Company preferred to retain Reagan rather thanSmith, notwithstanding that Reagan was paid at a muchhigher rate. In February, Reagan and Smith, togetherwith Andre, agreed to withdraw their demand for unionrepresentation in exchange for pay raises. In Smith'scase, the employees' decision reflected not only a quidpro quo, but also a change of heart. Smith testified thathe felt he made a mistake in joining the Union, that hehad "bad feeling" toward the union, and that he told theMarchidos and Westover about his changed attitude. Incontrast, Reagan, who initiated the union campaign, wasunrepentant. In February, shortly after Dan Marchidothreatened to blackball the employees, he asked Reaganwhat brought about the union campaign. Reagan wentinto detail about his grievances, which only partially in-volved his rate of pay. Reagan's termination had the pre-dictable effect of impairing the efficiency of the serviceoperation. Notwithstanding the layoffs, the service de-partment sustained a loss of $1,943 in March, the largestmonthly loss since Dan and Dave Marchido took overthe business. Frank Smith worked substantial overtimehours in March and early April, and Carol De Rochey(after her return) helped in the parts department. JamesMcGowan, a former company employee, was brought inon some evenings to do mechanical work. The Companyhired one mechanic who did not work out, and left aftera week. In May, the Company hired Calvin Smith(Frank Smith's brother) as a full-time employee "to domechanic's work" (Dan Marchido's affidavit). CalvinSmith did cleanup work (essentially a part-time func-tion), but he also performed grease jobs, oil changes,minor tuneups, brake jobs, and other minor mechanicalwork. Calvin Smith was still working for the Companyas a mechanic at the time of this hearing. In the mean-time Frank Smith replaced Reagan as the Company's"A" mechanic, and he remained at least until late De-cember 1978. (As of the time of this hearing, FrankSmith and Jim Westover were working for Mona ShoresToyota.) In sum, the Company was well aware that solong as it held the Toyota franchise it could not operatewith Frank Smith as its only mechanic. It is evident thatthe Company terminated Reagan in order to get rid of4#2 GENE'S TOY()TA SALES AND SERVICES, INC.the last union adherent, and not for reasons of economyor efficiency.The alleged "bad mouthing" by Reagan was demon-strably a pretext. As indicated, Dan Marchido admittedin his affidavit that this matter had nothing to do withthe Company's decision to terminate Reagan, and he toldReagan that he was being laid off for lack of work. Ac-cording to Dave Marchido, Frank Smith reported to JimWestover that Reagan had been bad mouthing the busi-ness to customers, and specifically to one Harold Clem-ens. Dave Marchido testified that the Marchidos askedboth Clemens and Reagan about the matter, that Clem-ens said that Reagan was "bad mouthing the manage-ment, and that Reagan admitted bad mouthing the placeto Clemens. However no evidence was presented as tothe content of the alleged badmouthing. Clemens wasnot presented as a witness, and Reagan was not ques-tioned about the matter. Testimony about the matter washearsay, except for the alleged admission by Reagan tothe Marchidos. It is possible that Reagan was expressingthe grievances which led him to join the Union, or talk-ing about the Company's unfair labor practices. In thesecircumstances, including the fact that the entire matterwas used as an additional pretext to terminate Reagan, Ifind that Reagan was not subsequently recalled to workfor the same reason that he was terminated, namely hisunion activity, and that Reagan did not engage in anymisconduct which would warrant denial of the conven-tional remedies of backpay and reinstatement. AmericanMedical Insurance Company, 224 NLRB 1321, 1329-30(1976), 235 NLRB 1417, 1418 (1978). 1 find that theCompany terminated Reagan because of his union activi-ty, and thereby violated Section 8(a)(1) and (3) of theAct.CONCt USIONS OF Law1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, the Company has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. By discriminating in regard to the tenure of employ-ment of Walter Reagan, thereby discouraging member-ship in the Union, the Company has engaged, and is en-gaging, in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.1laving found that the Company discriminatorily ter-minated Walter Reagan, it will be recommended that theCompany be ordered to offer him immediate and full re-instatement to his former job or, if it no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings that he may have sufferedfrom the time of his discharge to the date of the Compa-ny's offer of reinstatement. The backpay for said employ-ee shall be computed in accordance with the formula ap-proved in F. W. Woolworth Company, 90 NLRB 289(1950), with interest computed in the manner and amountprescribed in Florida Steel Corporation, 231 NLRB 651(1977).4It will also be recommended that the Companybe required to preserve and make available to the Board,or its agents, on request, payroll and other records to fa-cilitate the computation of backpay due.Certain aspects of the backpay and reinstatementremedy warrant elaboration, as they are closely relatedto the merits of the case and involve changes whichwere the subject of testimony or litigation in this hear-ing. It is settled Board policy that employees should notbe deprived of the benefit of pay raises which weregranted by the employer in order to discourage union ac-tivity. To do otherwise would be to penalize the employ-ees for the employer's unfair labor practices. Moreover,Dan Marchido testified that he intended to carry out hispromises regarding the pay raises, and Frank Smith con-tinued to receive the higher rate of pay for the durationof his employment with the Company. Therefore thefinding is warranted that but for his discriminatory termi-nation, Walter Reagan would have continued to receivethe rate of 9 per hour. and his gross backpay should becomputed accordingly for the duration of Frank Smith'semployment. As Smith functioned as Reagan's replace-ment, gross backpay should be computed on the basis ofthe number f hours worked by Frank Smith. Therecord indicates that after the Company sold its Toyotadealership, the Company continued to perform mechani-cal work, and continued to use at least one employee(Calvin Smith) for this purpose. Therefore continuingcomputation of backpay and a conventional reinstate-ment order are warranted. However, in view of thechanged nature of the Company's operations since De-cember 1979, the determination of a formula for compu-tation of backpay after Frank Smith left the Companyshould be left to the compliance stage of this proceeding.The remedy is without prejudice to the right of the Gen-eral Counsel to assert that any person, firm, or corpora-tion is the Company's successor or assign and liable ac-cordingly.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, arid pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:I See, generally. lwiv Plumbing & theating Co. 138 NLRB 71h, 717 721(1962)483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER5The Respondent, Gene's Toyota Sales and Service,Inc., Muskegon, Michigan, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Local 527, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, or any other labor orga-nization, by discriminatorily terminating employees, or inany other manner discriminating against them withregard to their hire or tenure of employment or any termor condition of employment.(b) Threatening employees with unfavorable employ-ment references in retaliation for their union activities.(c) Discriminatorily prohibiting or restricting employ-ees from using its telephones for personal calls, in repris-al for their union activities.(d) Promising or granting wage increases to its em-ployees in exchange for their withdrawal of support forsaid union or any other labor organization.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to organize, to form, join, or assist labor organiza-tions, including the above-named labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the pur-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.pose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Offer Walter Reagan immediate and full reinstate-ment to his former job or, if such job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights, and make him whole forlosses he suffered by reason of the discrimination againsthim as set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(c) Post at its Muskegon, Michigan, place of business,copies of the attached notice marked "Appendix."6Copies of said notice on forms provided by the RegionalDirector for Region 7, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date this Order, what stepsRespondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."484